Filed 6/20/22 P. v. Hrenko CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C093705

                    Plaintiff and Respondent,                                     (Super. Ct. No. 20CF01232)

           v.

 ANDREW THOMAS HRENKO,

                    Defendant and Appellant.




         Defendant Andrew Thomas Hrenko was sentenced to serve 20 years 6 months in
prison for committing four sex offenses against minors. On appeal, he contends:
(1) insufficient evidence supports his conviction for annoying or molesting a child
because he did not intend to be observed as he masturbated near sleeping children; (2) his
sentence was not authorized under a sentencing scheme providing for consecutive full
terms for specific sex offenses; and (3) the abstract of judgment inaccurately reflects his
convictions. The People disagree with the first contention and concede the latter two.



                                                             1
Agreeing with the People, we remand for resentencing and with directions to correct the
abstract of judgment, and we otherwise affirm the judgment.
       Because we remand for full resentencing, we need not address the parties’
contention raised in supplemental briefing that Senate Bill No. 567 (2021-2022 Reg.
Sess.) (Stats. 2021, ch. 731, § 1.3), which modifies guidelines for the imposition of upper
term sentences, applies to his case. That bill is now incorporated into current law and
thus governs defendant’s resentencing.
                                      BACKGROUND
       Due to the limited scope of the issues on appeal, a full recital of the facts is
unnecessary.
       Defendant raped his teenage daughter and attempted to do so again on a separate
occasion. He also fondled a six-year-old child. And, late one rainy night, his girlfriend
awoke to find he had left their bedroom and entered the room where his daughter and his
girlfriend’s daughter were sleeping in the same bed. His girlfriend pulled open a curtain
around the bed to discover defendant standing near the edge of the bed with his pants
down and penis exposed, “maybe four to five inches” from her daughter, “looking at both
the girls,” masturbating. It was dark in the room and the girls were not awakened.
Defendant told his girlfriend he had “never been caught before.”
       A jury found defendant guilty of attempted forcible rape of a minor (Pen. Code,
§§ 664, 261, subd. (a)(2));1 forcible rape of a minor (§ 261, subd. (a)(2)); committing a
lewd act upon a child 14 years or younger (§ 288, subd. (a)); and misdemeanor annoying
or molesting a child (§ 647.6, subd. (a)(1)). The court imposed an upper term of eight
years for the lewd act as the principal term; a consecutive eleven-year upper term for




1      Undesignated statutory references are to the Penal Code.

                                              2
rape; a consecutive one-third the middle term of one year six months for attempted rape;
and a concurrent one-year term in county jail for annoying or molesting a child.
                                       DISCUSSION
                                               I
                       Conviction for Annoying or Molesting a Child
       “To convict a defendant of violating section 647.6, the prosecution must prove:
(1) the defendant engaged in conduct directed at a child; (2) a normal person, without
hesitation, would have been disturbed, irritated, offended, or injured by the defendant’s
conduct; (3) the defendant’s conduct was motivated by an unnatural or abnormal sexual
interest in the child; and (4) the child was under the age of 18 years at the time of the
conduct. It is not necessary that the child actually be irritated or disturbed or that the
child actually be touched. [Citations.]” (People v. Clotfelter (2021) 65 Cal.App.5th 30,
50, citing CALCRIM No. 1122; People v. Lopez (1998) 19 Cal.4th 282, 289.) Conceding
that masturbating near the sleeping children was objectively disturbing and motivated by
an unnatural or abnormal sexual interest in children under age 18, defendant takes issue
with the first element only, arguing his conduct was not “directed” at the children.
       Relying exclusively on People v. Phillips (2010) 188 Cal.App.4th 1383 (Phillips),
defendant asserts the evidence he annoyed or molested the children under section 647.6,
subdivision (a)(1) “is insufficient as a matter of law to sustain the requisite finding that
[he] acted with an intent to be observed by the children and he was not observed by
them.” The People contend defendant misreads Phillips and that “the intent to be
observed is not a separate element of section 647.6, subdivision (a)(1).” Agreeing with
the People that defendant’s sufficiency argument is premised on a misunderstanding of
the law, we reject defendant’s challenge.
       In Phillips, a 15-year-old student leaving school for the day saw the defendant
masturbating in his car parked in front of the school. (Phillips, supra, 188 Cal.App.4th at
p. 1386.) The defendant appealed his section 647.6, subdivision (a)(1) conviction,

                                               3
arguing his conduct was not directed at her or any other child because there was no
“proof that he focused his conduct toward a specific child victim.” (Phillips, at p. 1388.)
Finding “there is nothing in the statute or any case law directly on point that requires the
defendant to have singled out any particular child (or group of children) in advance for
his actions” (id. at pp. 1395-1396), the court rejected the defendant’s argument, stating,
“To conclude otherwise—to find that a defendant can (without violating [ ] section 647.6,
subdivision (a)(1)) annoy or molest any child simply because he has not focused his
actions on any particular child—makes no sense and would undermine the purpose of the
statute to protect all children from sexual predators.” (Phillips, at p. 1396.) The court
summarized the elements of a section 647.6, subdivision (a)(1) violation, describing the
“directed” element as follows: “the conduct is directed at a child or children, though no
specific child or children need be the target of the offense . . . .” (Phillips, at p. 1396.)
       Under the unique facts before it, the Phillips court found the evidence sufficient to
sustain the defendant’s conviction because “it could be inferred that he knowingly parked
in a location where it was likely he would be observed by children.” (Phillips, supra, 188
Cal.App.4th at p. 1388.) “The intent to be observed while engaging in the offensive
conduct is subsumed in the element that the offender ‘directs’ his conduct toward a
child.” (Id. at p. 1394.) Unlike an act of mere voyeurism, the court reasoned,
undertaking offensive conduct where it will likely be observed by children “gives rise to
the inference that the actor is a sexual predator—thus, criminalizing the conduct serves
the underlying purpose of the statute to protect children from sexual predators.” (Id. at
pp. 1394-1395.) Consequently, “notwithstanding the fact there was no evidence the
victim was known in advance to Phillips or she was the specific target of Phillips’s
offensive conduct,” the court concluded the evidence was sufficient to show that “Phillips
was engaged in objectively annoying and irritating conduct, that he was motivated by an
unnatural or abnormal sexual interest in children, that he directed his conduct towards



                                               4
children, intending to be observed by some child and that he was in fact observed by [the
victim].” (Id. at p. 1397.)
       Relying on this language, defendant asserts that because it was dark and rainy and
he did not wake the children as he masturbated inches away from them, the evidence is
insufficient as a matter of law to show he acted with the requisite intent to be observed.
But Phillips held only that where the defendant did not target a specific victim, yet acted
so as to give rise to an inference he was a sexual predator by masturbating where he
would likely be observed by children as they left school, a trier of fact could reasonably
conclude he directed the conduct at a child for purposes of section 647.6, subdivision
(a)(1). That Phillips did not hold an intent to be observed necessary for a section 647.6
violation is demonstrated by the fact the court did not include this intent in its summary
of the elements of a section 647.6 conviction. Rather, it, merely stated “no specific child
or children need be the target of the offense” for the conduct to be considered “directed”
at a child or children. (Phillips, supra, 188 Cal.App.4th at p. 1396.) Furthermore,
Phillips concluded that CALCRIM No. 1122, which did not and does not include an
intent to be observed as an element of the offense, was properly given. (Phillips, at p.
1388.) And no such intent is reflected in CALJIC No. 16.440, which was revised in 2011
in response to Phillips to provide that the proscribed conduct may be motivated by
“children in general.”2 Nor is an intent to be observed mentioned in the three published
decisions citing Phillips. (See People v. Schoop (2012) 212 Cal.App.4th 457, 473;
People v. Valenti (2016) 243 Cal.App.4th 1140, 1161; San Nicolas v. Harris (2016)
7 Cal.App.5th 41, 47.)




2      The comment accompanying the revision stated Phillips “held that the crime is
committed when motivated by either an unnatural or abnormal sexual interest in a
particular child, or in children generally.” (Com. to CALJIC No. 16.440 (2021-2 ed.)
p. 1078.)

                                             5
       Defendant cites no authority suggesting Phillips applies where conduct is directed
at victims who are known in advance or are the target of the offensive conduct. Neither
does he offer any explanation of how such an application of Phillips would align with
People v. Kongs (1994) 30 Cal.App.4th 1741, which upheld a section 647.6 conviction
where the defendant plainly did not intend to be observed when he used the “subterfuge
of pretending to be a legitimate photographer while clandestinely trying to peek at
[aspiring underage] models’ genital areas . . . .” (Kongs, supra, at p. 1752.) Likening the
defendant’s conduct to a “peeping Tom,” the Kongs court concluded: “The deciding
factor for purposes of a [ ] section 647.6 charge is that the defendant has engaged in
offensive or annoying sexually motivated conduct which invades a child ’s privacy and
security . . . .” (Kongs, at p. 1752, italics omitted.)
       Phillips did not criticize or attempt to recast the reasoning underlying this case.
We conclude, therefore, that Phillips did not add a new element to a section 646.7,
subdivision (a)(1) conviction; consequently, proof defendant intended to be observed by
the sleeping children when he masturbated inches away from them was unnecessary for
his conduct to be considered “directed” at those children.
       Accordingly, because it was premised on a misinterpretation of the law, we reject
defendant’s contention that the evidence for his section 647.6, subdivision (a)(1)
conviction was insufficient as a matter of law.
                                               II
                                    Unauthorized Sentence
       Defendant asserts, and the People agree, that the trial court erred in imposing a
full, separate, and consecutive term for his forcible rape conviction. We agree his
sentence is unauthorized, and that full resentencing is warranted.
       Generally, if a sentencing court elects to impose consecutive sentences when a
defendant is convicted of multiple offenses, the court must impose an aggregate sentence
composed of a principal term and subordinate one-third middle terms. (§ 1170.1, subd.

                                                6
(a).) However, an exception applies if the offenses involved are certain specified sex
offenses. In that instance, “a full, separate, and consecutive term may be imposed for
each violation of [specified sex crimes] if the crimes involve the same victim on the same
occasion.” (§ 667.6, subd. (c).) Or, “[a] full, separate, and consecutive term shall be
imposed for each violation of [specified sex crimes] if the crimes involve separate
victims or involve the same victim on separate occasions.” (§ 667.6, subd. (d)(1).)
       Here, defendant’s offenses occurred on separate occasions; thus, section 667.6,
subdivision (c) does not apply. Also inapplicable is subdivision (d) of section 667.6, as
defendant’s rape conviction is his only applicable offense. (§ 667.6, subd. (e).)
Therefore, because section 667.6 does not apply to defendant, his sentence was
formulated in an unauthorized manner.
       Accordingly, we remand for full resentencing.
                                             III
                                    Abstract of Judgment
       We also agree with the parties that the abstract of judgment warrants correction.
Count 1, for attempted forcible rape of a minor, which currently refers only to the crime
of rape under section 261, subdivision (a)(2), should be corrected to indicate that it is also
based on section 664, for the attempt. And count 2, for “Forcible Rape—Minor Victim
14 Years,” should be clarified to reflect the jury found only that the victim was a minor
14 years or older, which subjected defendant to a seven-, nine-, or eleven-year term.
(§ 264, subd. (c)(2).)
                                      DISPOSITION
       The sentence is vacated, and the matter is remanded for resentencing. Upon
resentencing, the new abstract of judgment is to reflect that the conviction under count 1




                                              7
is based on section 664, and that the conviction for count 2 involved a minor 14 years or
older. In all other respects, the judgment is affirmed.



                                                          KRAUSE            , J.



We concur:



      HOCH                  , Acting P. J.




      EARL                  , J.




                                             8